MEMORIAL SERVICES
HELD IN THE SUPREME COURT OF ILLINOIS AT THE OCTOBER TERM, 1931, ON THE LIFE, CHARACTER AND PUBLIC SERVICES OF HON. WILLIAM M. FARMER, DECEASED.
At the hour of two o'clock P. M., October 15, 1931, other business having been suspended, the following proceedings were had:
This is the hour fixed for the presentation of a memorial for the late Justice William M. Farmer. Mr. Amos C. Miller, president of the Illinois State Bar Association, will present the memorial.
Mr. MILLER:
May it please the court — It becomes the sad duty, or, in another sense, the privilege, of the Illinois State Bar Association to present at this time a memorial for the late Mr. Justice William M. Farmer, who for just twenty-five years and a few days served with honor and distinction as a member of this court. The memorial has been prepared by a committee appointed by the Illinois State Bar Association of five members who were former members of this court and served with Justice Farmer. They are former Justices George A. Cooke, chairman; Charles C. Craig, Albert Watson, Floyd E. Thompson and Paul Samuell. With the court's permission I will read the memorial.
"William Maurice Farmer was born of pioneer parents in Fayette county, Illinois, June 5, 1853. His father, William Farmer, was born in Kentucky, and his mother, Margaret (Wright) Farmer, was born in Tennessee. His parents each came to Fayette county, Illinois, early in life. His youth was spent on his father's farm, *Page 12 
and the surroundings and environment under which he grew up were such as to form the sterling character and develop the sturdy manhood so essential to the best type of citizenship and which caused him to stand out as a commanding figure among his fellowmen. He was always a vital force and wholesome influence in the activities of his community and his State, and he can be said to have truly typified the high ideals and spirit of Illinois. He completed the common school course in the district schools of his county and then attended McKendree College, at Lebanon, Illinois, for three years. After completing his course there he taught school for a time and studied law in the office of Henry  Foulke, of Vandalia, Illinois. He afterwards entered the Union Law College in Chicago, (now the law department of Northwestern University,) from which he was graduated with the degree of LL.B in 1876.
"Judge Farmer was married on December 23, 1875, to Illinois Virginia Henninger, who also was born in Fayette county. Five children were born to them, of whom two survive: Virginia, (Mrs. Charles R. Schulte,) of Vandalia, Illinois, and Gwendolyn, (Mrs. Benjamin F. Young,) of Yonkers, New York. Judge and Mrs. Farmer were members of the Methodist Episcopal Church of Vandalia and for several years he had served on the official board of that church. Mrs. Farmer died June 1, 1925.
"Upon his admission to the bar Judge Farmer entered upon the practice of law in the city of Vandalia — the old capital of Illinois and the county seat of the county in which he was born. He formed a partnership with a former schoolmate, George B. Chapin, and this partnership continued for two years. Then Beverly W. Henry, one of his former preceptors, became associated with them as a partner under the firm name of Henry, Farmer  Chapin. This partnership continued until 1880, when, upon the death of Mr. Chapin, the firm was continued under the name of Henry  Farmer. This firm was dissolved in 1883, and Judge Farmer then formed a partnership with John J. Brown, which continued under the firm name of Farmer  Brown until he was elected judge of the circuit court.
"While practicing law in Vandalia Judge Farmer served in various offices of public trust. In 1880 he was elected State's attorney of Fayette county and held that office until 1884. In 1888 *Page 13 
he was elected a member of the House of Representatives of the General Assembly of Illinois, serving one term, and in 1890 he was elected a member of the Senate of the Illinois General Assembly, serving until 1894. During the period of his service in the Senate he was a member of the important Judiciary Committee, and during the last two years of his term was chairman of that committee. In June, 1897, he was elected judge of the circuit court and served in that capacity until June, 1906. During his period of service as judge of the circuit court he served four years on the Appellate Court, his opinions as a member of that court being found in volumes 110 to 128, inclusive, of the Appellate Court Reports. In June, 1906, he was elected a member of the Supreme Court, being re-elected in 1915 and 1924. In 1924 no one was nominated to oppose him. While a member of the Supreme Court he wrote 1335 opinions which were adopted by the court. He also wrote 49 dissenting opinions and four special concurrences. These opinions are found in volumes 222 to 345, inclusive, of the Illinois Reports. During the twenty-five years he was a member of the Supreme Court he served four terms of one year each as chief justice.
"In April, 1926, Judge Farmer suffered a slight stroke of paralysis, which partially disabled him physically but which in no way impaired his mental activities. Being possessed always of the highest sense of honor and of a keen appreciation of the obligation which rests upon a public official to perform fully every duty devolving upon him, his first impulse after this affliction was to resign his office. His associates on the court, realizing that his long experience made his continued services invaluable and most desirable and believing that his affliction was not such as would in any way interfere with the quality of his work, urged him not to resign. He yielded to these importunities, and, with Spartan-like courage, for over five years, under difficulties which but few men would have been able to surmount, continued his service and ably performed the duties of a member of the court. During all that time he regularly accepted his quota of cases for the writing of opinions and wrote an opinion in every case assigned to him. As he neared the end of twenty-five years of service upon the court he felt that he could no longer with justice to himself carry the *Page 14 
burden. Being thoroughly imbued with the belief that he held his office solely as a public trust, and being convinced he was no longer able to discharge it as he felt it should be discharged, he regarded it his duty to surrender that trust. He thereupon tendered his resignation, to take effect on July 1, 1931.
"Judge Farmer in his early youth acquired the habit of industry. He appreciated the importance of constant employment and never indulged in any form of idleness. He never acquired the habit of taking an occasional rest from his work for the purpose of recreation. To him, to be happy was to be engaged in some useful occupation. This characteristic no doubt helped greatly to sustain him during the trying period from April, 1926, until he surrendered his commission, July 1, 1931. The prospect of becoming idle after he had thus voluntarily retired no doubt appalled him, but he was saved any unhappiness on this account, for on August 28, 1931, two months after he had resigned, a kind and all-wise Providence called him to his eternal rest. This no doubt is as he would have willed it had he been given the choice. His work was finished. In the doing of it he had been happy, and he now sleeps peacefully in the city and State which he so much loved. He had run his course and he had kept the faith."
Mr. MILLER:
May it please the court — I move that this memorial be spread upon the records of this court.